MacLEAN, J.
It is undisputed that the plaintiff printed and delivered certain bonds to the defendant upon its order, and that the latter never returned or offered to return them, even when apprised of delivery and receipt by a brother of an executive officer and a casual visitor in the offices of the defendant. That time was essential was affirmed and denied, but the determination of the jury thereon is final, in the absence of evidence of return, or offer to return, or of refusal to accept when informed of the completion of the work; for the officer of the defendant directly testified, somewhat inconsistently it is true, that “after the time had expired, and after January 31st, I notified him [the general manager of the plaintiff] on tjie telephone that the time had gone by to use the bonds, and not to deliver them. I cannot tell you how soon after January 31st. I think it was more than a week, I should thinkAO days, after January 31st. He notified me he had the bonds ready for delivery at that time, and I told him not to deliver them, I said: ‘Do not deliver them. We have no place to keep them here. You keep them there, until we can arrange to use them.’ ” This accords with the testimony of the general manager of the plaintiff on that point, and makes the exclusion of evidence of purposed use thereafter—for use there was by the undisputed retention, imprint of corporate seal, and signatures of two officers of the defendant attached—proper and as not within the issue. Judgment must therefore be affirmed, with costs. Judgment affirmed, with costs. All concur.